PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/571,416
Filing Date: 2 Nov 2017
Appellant(s): URAI et al.



__________________
Jeffrey R. Bousquet
      For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 5-27-2021.






(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12-1-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (2014/0342043, Appellants’ reference), in view of Prakash et al. (2014/0099403 Appellants’ reference).           
Bell et al. discloses a beverage containing rebaudioside in a sweetening amount in a beverage (0028).   Reb M/Reb A was disclosed in a ratio of 7:3 by weight as sweeteners (DETX 0020).  The reference discloses that Reb M with soluble Reb D along with Reb A makes a composition with decreased bitterness (0033).  Reb M can provide levels of sweetness from at least 10%, preferably 20% to 90% (0013) and also at least fifty weight percent of the sweetener component (claim 17).  Reb M was disclosed as having the best storage results and Reb A found to have a bitter aftertaste and was the least favored (0089).  Bell discloses that a non-nutritive sweetener is one that imparts less than 5 calories per 8 oz serving to achieve a brix of 10 (0059). Bell ‘043 discloses that Reb M can be in a ratio with other high intensity sweeteners from 1:5 and 99:1 (0036).  Claim 1 differs from the reference in the particular ratio of Reb M to Reb A.  However, Prakash discloses a sweetener composition containing Reb X and Reb A with a Reb X to Reb A ratio. Prakash specifically discloses a ratio of 60% Reb X/40% Reb A providing a ratio of 1.5 and other ratios within the claimed range (0255), such as 40% Reb X/60% Reb A providing a ratio of 0.66 (literal teaching).  Reb X is considered and known to be the same compound as Reb M.  It would have been obvious and within the skill of the ordinary worker to achieve a particular brix by varying the amount of sweeteners. Official Notice is taken that Reb A is the most prevalent sweetener found in Stevia, and therefore, the most economical to use.  Since Bell discloses that Reb M had the best flavor characteristics and Reb A had the least it would have been obvious to use some of each, even at a 50% level of Reb M, especially since Reb A is known to the most prevalent rebaudioside found in Stevia, and therefore more economical to use and Prakash discloses that they are known to have been used together.  Therefore, it would have been obvious to make a composition as disclosed by Bell et al. that teaches using 50% of Reb M with a particular ratio of sweeteners as shown by Prakash et al. since the characteristics of each has been disclosed by the reference to Bell et al. and the particular Brix required to make a low calorie beverage, as in step B, has been disclosed as being known by Bell et al.  Since Prakash et al. discloses various amounts of Reb X in a composition it would have also been obvious to use that particular Brix in the composition of Bell in order to have a low calorie beverage.    
Claim 1 requires particular storage conditions.  However, since the composition has been shown inherent properties as to the amount of sweetness would have been present under the same storage conditions absent a showing to the contrary.  
Claim 1 requires a ratio of Reb M of 0.52 to Reb A of 1.05, which is about a 1 to 2 ratio of Reb M to Reb A.  Prakash discloses a ratio of 40% Reb X/60% Reb A, 35% Reb X to 65% Reb A or 30% Reb X to 70% Reb A (0255).  Therefore, it would have been obvious to adjust the amounts of Reb A to Reb M in a beverage composition which would have had the same decrease in sweetness upon storage since the composition is the same.  
Claim 4 is to the method which now incorporates the storage conditions of claim 1 and the claim requires adding the sweetener composition to a beverage.  It is to be noted that the composition has been shown as set forth above.  Bell et al. discloses adding a rebaudioside sweetening composition to a beverage as above and Prakash et al. discloses that the particular Reb A and Reb M ratio was known.  Even using the claimed test, the storage conditions would have produced the same product since the claimed ratio was known as disclosed by Prakash.  Appellants’ method claim does provide method steps such as “…which comprises choosing a ratio of Reb M to Reb A wherein the sweetness decrease during storage…is suppressed in the beverage…for 2 days at 55 C….” .  It would have been obvious to add a composition containing the claimed ratio of Reb M and Reb A to a beverage and expect that the sweetness level would be as required, since the composition has been shown as known in the prior art.  
The composition used in the method claim 6 is the same composition according to claim 1 and is obvious for the reasons set forth above. Claim 6 further requires the same storage conditions of claim 1 where the sweetness of Reb M/Reb A is compared to only the sweetness level of Reb A.  Bell et al. discloses that beverages with the claimed sweeteners can be stored for “days” (0089) and this would encompasses 2 days. Prakash discloses the claimed ratio as in claim 1.   Since the composition has been shown, it is seen that if it were stored for even 2 days it would have maintained the same sweetness as compared to Reb A absent clear evidence otherwise.  Therefore, it would have been obvious to suppress the sweetness of Reb A by using the method of the combined references.  
				
(2) Response to Argument
Appellants argue that Bell discloses Rebaudioside M (Reb M is also known as Reb X) in combination with other rebaudiosides, such as Reb D and Reb A, but that Bell does not disclose the particular ratio of Reb M to Reb A and that claim 1 requires that a “mass ratio of Reb M/Reb A is 0.52 to 1.05”.  Also, that the Examiner asserts that in the reference to Prakash et al., paragraph 0255 encompasses every ratio of Reb M to Reb A from 99:1 to 1:99, and gives examples of such in paragraph 0252.  The Appellants argue that Prakash would not have directed one of ordinary skill in the art to have selected a mass ratio of Reb M/Reb A within a range of 0.52 to 1.05 over any other described ratios of reb’s.  
This is not persuasive because appellants have claimed a particular ratio which is clearly and literally disclosed by Prakash and that is the ratio which the Examiner is referring to and no clear evidence of unexpected results has been shown for the claimed ratio. 
In particular, Appellants state that MPEP section 2112(IV) states a prior art reference that discloses a genus must be examined to see if a disclosure of the claimed species has been made or whether the prior art reference merely invites further experimentation to find the species.  In this case, it is not clear what appellants consider the genus to be as the paragraph in question specifically discloses the claimed Reb X and Reb A ratios (as well as other examples) thus the claimed species is clearly disclosed.  As to MPEP section 2144, Appellants argue that the paragraph requires that “the fact that a claimed species or subgenus is encompassed by the prior art genus is not sufficient to establish a prima facie case of obviousness if it is so broad…”.  In this case, the claimed ratio is not merely encompassed by a genus teaching of the reference but the species is actually disclosed for the below reasons.  In fact, Bell et al. discloses that Stevia is bitter and that Reb M tastes best after storage (0089).  So one would expect that using more Reb M than Reb A upon storage would produce a product that tasted better in that the bitterness of Reb A would not predominate in the composition.  Also Prakash discloses in paragraph 0024 a sweetener composition comprising Reb X wherein Reb X is present in an effective amount to provide a sweetness equivalence of from about 0.5 to about 14 degrees Brix of sucrose when present in a sweetened composition”.  In particularly, Prakash discloses a degree of Brix of 7.353.  Prakash teaches in section [0241] that “The amount of Reb X in the sweetener composition may vary. In one embodiment, Reb X is present in a sweetener composition in any amount to impart the desired sweetness when the sweetener composition is present in a sweetened composition. For example, Reb X is present in the sweetener composition in an amount effective to provide a Reb X concentration from about 1 ppm to about 10,000 ppm when present in a sweetened composition, such as, for example, from about 1 ppm to about 4,000 ppm, from about 1 ppm to about 3,000 ppm, from about 1 ppm to about 2,000 ppm, from about 1 ppm to about 1,000 ppm.  In another embodiment, Reb X is present in the sweetener composition in an amount effective to provide a Reb X concentration from about 10 ppm to about 1,000 ppm when present in a sweetened composition, such as, for example, from about 10 ppm to about 800 ppm, from about 50 ppm to about 800 ppm, from about 50 ppm to about 600 ppm or from about 200 ppm to about 250 ppm. In a particular embodiment, Reb X is present in the sweetener composition in an amount effective to provide a Reb X concentration from about 300 ppm to about 600 ppm.  Prakash literally teaches in section [0546] that the amount of Reb X is present in a beverage in an amount ranging from about 100 to about 200 ppm.
If Reb X (Reb M) is 100 PPM (value recited by reference) and the ratio disclosed by Prakash is 40%Reb X/60%Reb A, this means that total Reb content (Reb X and Reb A) needs to be 250 PPM and thus Reb X would constitute 100 PPM (40% of 250 PPM is 100 PPM) and Reb A would constitute 150 PPM (60% of 250 PPM is 150 PPM).
Regarding the Brix value, the instant application teaches in [0012] that “Brix 1 in terms of sucrose corresponds to 33.3 ppm of Reb A, 35.1 ppm of Reb D, and 35.1 ppm of Reb M. The "ppm" as used herein means weight/weight (w/w) ppm, unless otherwise described. The total Brix of Reb A and Reb D and/or Reb M in terms of sucrose, as described herein, means the sum of the values of Brix of Reb A, Reb D, and Reb M in terms of sucrose when both Reb D and Reb M are present, and the conjunction "or" is used to encompass the situation where Reb D or Reb M is not contained”.
If Brix 1 is for 33.3 PPM Reb A as shown above, the total brix for 150 PPM Reb A would be 4.504 (150/33.3) and if Brix 1 is for 35.1 PPM Reb M as shown above, the total brix for 100 PPM Reb X (Reb M) would be 2.849 (100/35.1).  In view of the above, the total Brix would be (4.504 + 2.849) or 7.353 which falls within the claimed range.
As to a particular ratio being disclosed, the reference to Prakash discloses amounts of 40%Reb X/60% Reb A providing a ratio of 0.66 (claimed ratio) and other ratios within the claimed range (0255).   Prakash also specifically discloses a ratio of 35% Reb X to 65% Reb A or 30% Reb X to 70% Reb A (0255) which is within the claimed range.  One reason to select a ratio as instantly claimed is that it was literally disclosed by Prakash and thus is not a genus.  Furthermore, no clear evidence of unexpected results has been shown for the claimed ratio. MPEP 2131.02 II states that when the species is clearly named (reference literally disclosed instantly claimed ratio), the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). It is seen that the limitation of “wherein sweetness decrease during storage…is suppressed in the beverage” means that Reb A breaks down and loses its sweetness by converting to Reb B but that Reb M maintains its level of sweetness and remains stable so that the loss of sweetness of Reb A is made up for the stability of sweetness from Reb M (instant specification, 0018, 0027, 0029).  Bell et al. discloses in Ex. 2, part B, Reb D compared to Reb M and Reb A.  The samples were subjected to sensory testing after being in storage for days.  Reb M was seen to have the best taste and Reb A was found to have a significant bitter after-taste (0089).  The Reb’s were subjected to storage and then to a taste test to determine which was the best tasting.  This means that in storage in a composition with acids and flavors each Reb would have made a certain stability and Reb M was the best tasting, i.e. didn’t lose its taste due to the length of storage.  However, Reb A did lose its taste as it became bitter.  It would have been obvious to use Reb M which stayed stable as to taste in order to maintain the sweetness of the beverage over time as Reb’s are known to be the main factor as to sweetness taste and since the sweetness characteristics has been shown by Reb M maintaining its flavor and Reb A becoming bitter over time (originally Reb A was known to have been the most sweet of the Reb’s).  Based on this study, one would have expected that Reb M would have maintained its sweetness level, i.e. its flavor and Reb A would have become more bitter with loss of sweetness and flavor.  When looking at the ratios of Prakash, one would expect that in any composition of Reb A and Reb M each would exhibit these characteristics during storage.  Prakash has shown such a ratio and since the characteristics of each Reb were known it would have been obvious to vary the amounts of each Reb to arrive at an acceptable ratio which happens to be one disclosed specifically by Prakash.  Having a suppression of sweetness of Reb A is another way of saying that the Reb A becomes bitter but the Reb M maintains its flavor and sweetness and overcomes the bitterness which developed from Reb A.  One could adjust the particular amount of Reb M to overcome the bitterness of Reb A since it was known to maintain its flavor and sweetness (Bell, Table II). The examiner disagrees that these properties would be unexpected and unknown due to the discussion as set forth above and no clear evidence of unexpected results has been shown.
Regarding the requirement of claim 1 that “a total Brix of Reb A and Reb M in terms of sucrose is 5 to 10”, this is disclosed by Prakash (see above).  
Appellants argue on page 8 of their arguments that the Examiner’s position must be that it would have been obvious to modify a composition as described by Bell to have any and all ratios of sweeteners as described by Prakash since the Examiner took “Office Notice that Reb A is the most prevalent sweetener found in Stevia and therefore the most economical to use” and stated that “ it would have been obvious to use some of each, even at a 50% level of Reb M, especially since Reb A is known to have been the most prevalent Reb found in Stevia and the most economical to use and Prakash discloses that they were known to have been used together.  Therefore it would have been obvious to make a composition as disclosed by Bell et al. who shows using 50% of Reb M with a particular ratio of sweeteners as shown by Prakash et al. since the characteristics of each has been disclosed by the reference to Bell (0089)”.  
This is not persuasive since Bell discloses that Reb M has the best flavor characteristics and Reb A has the least at 50%.  
Appellants argue that this reasoning fails to take into account all the claim limitations of claim 1, specifically the sweetness characteristics.  This is not persuasive because the Examiner stated and argued that this is an inherent property (characteristic) as to the amount of sweetness that would have been present under the same storage conditions absent a showing to the contrary”.  The Examiner notes that no such presentation by the Appellants has been made.  
Appellants argue that the MPEP states that inherency is shown by disclosing an identical or substantially identical structure or composition.  While this is true, an identical or substantially identical composition in terms of the claimed ratio and amount of Brix is clearly disclosed by the combined references above.  
Appellants argue that the Examiner only shows a broad disclosure of all possible ratios of Reb M to Reb A.  This is not persuasive as Prakash specifically discloses that the claimed ratio and degree of Brix is known.
Appellants argue that “Patent rights (patent coverage) are attached to what is disclosed and encompassed by “the claims” of the patent; disclosed but unclaimed subject matter is dedicated to the public”, page 9, last paragraph of arguments) (italics added).  However, no citation is given in the MPEP for this statement.  It is generally agreed that prior art can be used as a reference for all that it realistically teaches and claims.  
Appellants argue that even if a broad range or genus is disclosed or claimed in a prior patent this does not preclude another from obtaining a patent to a narrower range (copied only in part).  This is generally true only if unobvious and unexpected results are shown however, in view of the above combination of references, no evidence of unexpected results has been shown (nothing unexpected has been shown).  
Appellants argue that the references fail to teach the claimed Brix values and provides a table on page 12 of the Brief. This is not persuasive because, as shown above, these values are fully disclosed by the references and no evidence of unexpected results have been provided.  
Appellants argue that the property of suppressed decrease of sweetness under storage would have been unexpected over Bell and Prakash in that neither reference recognizes the problem addressed by the inventors of the instant application, which was that beverages containing Reb A as the main component of a high intensity sweetener experience a decrease in sweetness during storage due to conversion of Reb A during storage to Reb B, and Reb B has only 1/6 of the sweetness of Reb A, whereas the conversion of Reb M does not occur during storage, so that a particular range of ratios of Reb M to Reb A allows suppression of the Reb A associated decrease in sweetness…during storage, while maintaining the favorable flavor related characteristics of Reb A.  
This is not persuasive because the reference to Prakash et al., for extensive patent coverage, listed many possible ratios covering their invention.  Since the claimed ratio or numbers are very near and have literally been disclosed, it is understood that any storage characteristics would have inherently been found in that ratio for the sweetener composition.  Certainly, one can pick out a ratio and through routine experimentation and optimization find the most optimal characteristic depending on its application (i.e. it is to be noted that the claimed ratio is specifically disclosed by Prakash et al. and has patent coverage for that ratio and all its inherent characteristics).  Finally, no clear and convincing evidence of unexpected results have been provided.
Appellants argue that the claimed ratio and Brix allows a beverage to maintain its sweetness and that this was not known in the art.  This is not persuasive because the recognition that Reb A breaks down is known in the art in the general teaching that products with sweeteners, such as beverages has a due date on them and the products are not as acceptable as if a fresh product is used before the due date.  
As disclosed by Appellants, Reb A breaks down during storage and Reb M remains stable.  Bell et al. discloses as in Ex. 2, part B, Reb D compared to Reb M  and Reb A.  The samples were subjected to sensory testing after being in storage for days.  Reb M was seen to have the best taste and Reb A was found to have a significantly bitter-after taste (0089).   The Reb’s were subjected to storage and then to a taste test to determine which was the best tasting.  This means that in storage in a composition with acids and flavors each Reb would have made a certain stability and Reb M was the best tasting, i.e. didn’t lose its taste due to the length of storage.  However, Reb A did lose its taste as it became bitter.  It would have been obvious to use Reb M which stayed stable as to taste in order to maintain the sweetness of the beverage over time as Reb’s are known to be the main factor as to sweetness taste and since the sweetness characteristics has been shown by Reb M maintaining its flavor and Reb A becoming bitter over time (originally Reb A was known to have been the most sweet of the Reb’s).
Based on this study, one would have expected that Reb M would have maintained its sweetness level, i.e. its flavor and Reb A would have become more bitter with loss of sweetness and flavor.  When looking at the ratios of Prakash one would expect that in any composition with Reb A and Reb M that each would exhibit these characteristics which was shown by the storage study.  Prakash has shown ratios within the claimed range and since the characteristics of each Reb were known it would have been obvious to vary the amounts of each Reb to arrive at an acceptable ratio which happens to be one disclosed by Prakash. Having a “suppression of sweetness of Reb A” is another way of saying that the Reb A becomes bitter but the Reb M maintains its flavor and sweetness when used in amounts which would allow the sweetness of Reb M to be the dominant factor even while Reb A degraded to have a bitter flavor.  One could adjust the particular amount of Reb M to overcome the bitterness of Reb A since it was known to maintain its flavor and sweetness (Bell, Table II). The examiner disagrees that these properties would be unexpected and unknown due to the discussion as set forth above.  
The examiner has previously stated in the final office action that no documentary support has been provided for the statement that the decrease of sweetness under storage would have been unexpected over Bell and Prakash and that beverages such as COKE TM do experience a decrease in sweetness during storage.  This is most likely due to the high acidity of the product so that decrease in sweetness is a known problem.  
Appellants argue that the storage conditions are under particular temperatures as found in the specification.  While this might be true, as the reference disclose the same composition these conditions are expected as they would be dependent on the composition.
As to documentary evidence that Reb A breaks down as known in the art with a decrease in sweetness, Prakash discloses that Steviol glycosides (Reb A) have been limited to date by certain undesirable taste properties including licorice taste, bitterness, astringency, sweet after taste and bitter and licorice and sweet after-tastes (0007) and due to diet beverages having high levels of Steviol glycosides cause a “significant deterioration” in the final product taste so that new non-caloric sweeteners were developed to improve the flavor profile to be similar to sucrose (0008).  Therefore, Reb X was developed by purifying Steviol glycosides (0011).  Prakash also discloses that beverages were rated as to the total sweetness, bitterness, acidity, licoricy, astringency, and sweet lingering and bitter lingering taste (0691).  Reb X and Reb A and Reb X and Reb D showed increased total sweetness and overall sweetness profile compared to Reb X alone and improvement in sweetness intensity, overall sweetness profile, bitter lingering and sweet lingering (0707).  
Since claim 1 is a beverage with a mass ratio and total brix which is fully disclosed by the combined references above one would expect a beverage sweetened with Reb X and Reb A to act in the claimed manner, as to the particular storage conditions, since the composition and method have been disclosed as set forth above.  In addition, the Declaration is deficient in that it only has 4 samples which is not seen as enough information to determine if these ratios are critical and this has been stated previously in the last office action.  In addition, the storage in the declaration is 21 days and the claims is to 2 days so the storage conditions in the Declaration are not the same as claimed.  Finally, the examples in the declaration are not commensurate in scope with the claimed subject matter.
Appellants argue that Example 2 of Bell does not demonstrate that Reb M maintains its flavor and sweetness during storage. This is not persuasive because Example 2, Part B distinctly discloses that the Reb’s D and M were placed in storage, and after “days, the samples were subjected to sensory testing: (0089). The samples with 400 ppm of Reb M had the best taste and the samples with Reb A had a significant detectable bitter aftertaste.  If Reb M had the best taste in storage this shows that “during storage” the taste of Reb M was maintained and that with Reb A during storage developed a significant detectable bitter aftertaste.  When the sweeteners are used in the same beverage in varying amounts, as evidenced by the many ratios for these two Reb’s as above, one would have expected that they would maintain the same characteristics with Reb A becoming bitter and Reb M maintaining its flavor.
The examiner disagrees that Bell does not recognize that Reb A breaks down under storage because, as set forth above and in Example 2, it is disclosed that it became bitter which means that it was sweet before storage and became bitter after storage.  Using the disclosed ratios of Prakash, as disclosed above, these would have provided the claimed sweetness on storage.  As to Reb M counteracting the loss of Reb A, it is seen that Reb M maintains its sweetness and Reb A becomes bitterer thus allowing Reb M to maintain the sweetness in the beverage while Reb A breaks down (0089).  
Appellants argue that the specification discloses that the sharpness of the beverage is best achieved by adjusting the Reb M/Reb A to 1.58.  However, now appellants are claiming 1.05 and state that this ratio is not taught by Bell and Prakash.  This is not persuasive because Prakash literally teaches the claimed ratio as is clearly set forth above. Prakash literally discloses a ratio of 35% Reb X to 65% (ratio of .53), 40% Reb X to 60% Reb A (.66), etc. which are all within the claimed ratios (0255) and no clear evidence of unexpected results has been shown for the claimed ratio.
Appellants argue that the Declaration filed October 17, 2018 shows data which establishes criticality for the claimed ratio and Brix.  This is not persuasive because the Declaration is deficient in that it only has 4 samples which is not seen as enough information to determine if these ratios/Brix values are critical and this has been stated previously in the last office action. In addition, the storage in the declaration is 21 days and the instant claims are to 2 days of storage, so the storage conditions in the Declaration are not the same as claimed.  Finally, the examples in the declaration are not commensurate in scope with the claimed subject matter.  In view of this, it is not understood how the data in the declaration can be compared to the claimed invention for the purpose of establishing unexpected results. 
Appellants argue that the combined reference do not describe a method of making a beverage as claimed (claims 4 and 6).  This is not persuasive because the references are clearly making a beverage as claimed by incorporating the claimed composition into a beverage (i.e. the combined references are using the same composition in terms of ratio and Brix value and the same composition is expected to have the same properties for the reasons set forth above).
As to claim 6, which is to the method of suppressing sweetness using the claimed composition, it seems like it is a misnomer to say that the sweetness of Reb A is suppressed, while it actually deteriorates as disclosed above by the combined references and Reb M maintains its sweetness so that the beverage is still sweet even after Reb A deteriorates.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793   

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
               
                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




  
,